IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,306



                  EX PARTE DANIEL PATRICK HOWARD, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. F-0155310-I IN CRIMINAL DISTRICT COURT NO. 2
                         FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Howard

v. State, No. 05-02-01731-CR (Tex. App.–Dallas 2003, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely notify Applicant that his conviction had been affirmed. The trial court made findings

of fact and concluded that through no fault of appellate counsel Applicant was denied his right to file
                                                                                                        2

a pro se petition for discretionary review. The trial court recommends that relief be granted. We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the Fifth Court of Appeals in Cause No. 05-02-01731-CR that affirmed

his conviction in Case No. F-0155310-I from Criminal District Court No. 2 of Dallas County.

Applicant shall file his petition for discretionary review with the Fifth Court of Appeals within 30

days of the date on which this Court’s mandate issues. Applicant’s other claims are dismissed. Ex

parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: March 3, 2010
Do not publish